department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil 280g 280g 280g cc tege eb ec wta-n-116565-00 date internal_revenue_service chief_counsel_advice memorandum for district_director attn chief examination_division from assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities cc tebe eb ec subject withdrawal of sec_280g private_letter_ruling request in accordance with section b of revproc_2000_1 i r b we are notifying you that a date ruling_request that was submitted to our office for a ruling under sec_280g of the internal_revenue_code was withdrawn in anticipation of an adverse_ruling it is our understanding that your office has audit jurisdiction over this taxpayer disclosure statement this memorandum is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed wta-n-116565-00 in the document require inspection or disclosure of the chief_counsel_advice chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer date date date executives company b year c company d issue taxpayer requested that we rule as follows the acceleration of the normative bonus for executives that occurred in year c is considered contingent on the change in control that occurred on date to the extent the amount by which the amount of the accelerated payment exceeds the present_value absent acceleration conclusion prior to taxpayer’s withdrawal of the above-listed ruling_request we were prepared to rule adversely as follows the full amount of the payments made to executives that occurred in year c is treated as contingent on the change in control that occurred on date because it was not substantially certain at the time of the change that the payments would have been made absent the change if executives had continued to perform services the amount of the payment may not be reduced using q a b or q a c of sec_1 280g of the proposed_regulations to the extent however the payments are established to be reasonable_compensation for services rendered for wta-n-116565-00 personal services actually rendered before the change the excess_parachute_payment may be reduced under q a facts on date company b entered into a change in control agreement with executive date agreement the date agreement provided that if the employment of executives with company b terminated other than by reason of death or disability during a five-year period beginning on the date a change in control occurred company b would pay the following amounts to each of the executives within days after the date of termination i the full base salary and vacation pay for vacation not taken accrued but unpaid through the date of termination at the rate in effect at the time of termination ii an amount equal to the product of the normative bonus under the applicable bonus plan for the fiscal_year including the date of termination and a fraction the numerator of which is the number of days in such fiscal_year through the date of termination and the denominator of which is iii the amount in the bonus bank under all bonus plans in which each of the executives participated and iv a lump-sum severance payment in an amount equal to percent of annual compensation meaning an amount equal to the aggregate of annual cash compensation other than bonus from company b and its subsidiaries in effect immediately prior to the date of termination or change in control whichever is greater and the highest bonus payable to each of the executives for any of company b’s three fiscal years preceding the date of termination or change in control whichever is greater additionally the date agreement provided that on a change in control all benefits accrued under the supplemental retirement plans excess retirement plans and deferred_compensation plans maintained by company b or any of its subsidiaries would become immediately vested in full on date a change in control within the meaning of the date agreement and ection 280g of the code occurred on the change in control each of the executives elected to continue their employment with the new company taxpayer on date taxpayer was acquired by company d resulting in a change in control with respect to taxpayer within the meaning of sec_280g of the code on date each of the executives terminated employment with company d additionally on the termination of employment each of the executives received an accelerated payment of a prorated portion of the normative bonus for the year the accelerated payment of the normative bonus was not provided for under the date agreement rather these amounts are related solely to the year c change in control wta-n-116565-00 under each of the executives’ employment agreements with taxpayer each executive was eligible to receive an annual bonus the annual bonus was based on the attainment of appropriate performance targets previously established by the compensation committee the normative annual bonus payable on attainment of of the performance target was a percentage of base salary for each executive at the end of the relevant fiscal_year of taxpayer law and analysis sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations published in the federal_register on date fed reg big_number provides guidance concerning parachute payments q a a of the proposed_regulations provides that for purposes of sec_280g all payments in whatever form are payments in the nature of compensation if they arise out of an employment relationship or are associated with the performance of services payments in the nature of compensation include but are not limited to wages and salary bonuses severance_pay fringe_benefits and pension benefits and other deferred_compensation including any amount characterized as interest thereon q a a provides that a payment is treated as contingent on a change in ownership or control if the payment would not in fact have been made had no change in ownership or control occurred a payment generally is to be treated as one which would not in fact have been made in the absence of a change in ownership or control unless it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred property wta-n-116565-00 that becomes substantially_vested as a result of a change in ownership or control will not be treated as a payment which was substantially certain to have been made whether or not the change occurred a payment is also treated as contingent on the change in ownership or control under q a b if the payment is continent on an event that is closely associated with a change in ownership or control a change in ownership or control actually occurs and the event is materially related to the change in ownership or control a payment is treated as contingent on a change in ownership or control unless it is substantially certain at the time of the event that the payment would have been made whether or not the event occurred an event is considered closely associated with a change in ownership or control if the event is of a type often preliminary or subsequent to or otherwise closely associated with a change in ownership or control an event will be presumed to be materially related to a change in ownership or control if the event occurs within the period beginning one year before and ending one year after the date of change in ownership or control under q a c a payment that would in fact have been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made thus for example if a change in ownership or control accelerates the time of payment of vested deferred_compensation the payment may be treated as contingent on the change q a a generally provides that the full amount of the payment is treated as contingent on a change in ownership or control however in certain circumstances described in q a b and c only a portion of the payment is treated as contingent on the change q a b applies if it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred but the payment is treated as contingent on the change solely because the change accelerates the time at which the payment is made in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the amount by which the amount of the accelerated payment exceeds the present_value of the payment absent the acceleration if the amount of such a payment absent the acceleration is not reasonably ascertainable and the acceleration of the payment does not significantly increase the present_value of the payment absent the acceleration the present_value of the payment absent the acceleration is treated as equal to the amount of the accelerated payment q a c applies in the case of a payment that is accelerated by a change in ownership and control and that was substantially certain at the time of the change to have been made without regard to the change if the disqualified wta-n-116565-00 individual had continued to perform services for the corporation for a specified period of time in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the lesser_of i the amount of the accelerated payment or ii the amount by which the payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services plus an amount as determined in q a c to reflect the lapse of the obligation to continue to perform services under q a c the amount reflecting the lapse of the obligation to continue to perform services depends on all the facts and circumstances in no event however will such amount be less than percent of the amount of the accelerated payment multiplied by the number of full months between the date that the individual’s right to receive the payment is not subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture within the meaning of sec_1_83-3 and the date that absent the acceleration the individual’s right to receive the payment would not have been subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture ruling_request consistent with the legislative_history q a c of the proposed_regulations generally provides that if in fact a payment would have been made had no change in control occurred it is treated as contingent on the change if the change accelerates the time at which the payment is made however the payment that is contingent on the change may be significantly reduced by the rules described in q a if the payment was vested or if nonvested provided that it was substantially certain at the time of the change to have been made without regard to the change if the disqualified_individual had continued to perform services for the corporation for a specified period of time if the property may have become but for the change substantially_vested upon the occurrence of a vesting event other than services neither q a b nor c applies and the full amount of the payment is contingent on the change see q a e example prior to the withdrawal of the ruling_request we advised taxpayer’s representatives that we were prepared to rule that the requirement that each executive attain certain performance targets to receive the normative bonus caused the normative bonus to be nonvested prior to the change so that q a b did not apply to the bonus that the payment in the nature of compensation_for purposes of sec_280g of the code occurred when the normative bonus received accelerated vesting as a result of the change_of control and that because vesting was dependent upon an event other than just services q a c of the proposed_regulations did not apply to reduce the contingent portion of the payment related to wta-n-116565-00 the normative bonus thus the full amount of the payments for the normative bonus is treated as contingent on the date change in control we bring this matter to your attention so that you may take whatever action if any you deem appropriate if you have any questions about this matter please contact us at sincerely robert misner robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities note that while this ruling would have required that the full value of the normative bonus be included for purposes of determining the three-times-base-amount test of sec_280g it does not preclude a reduction in an excess_parachute_payment as provided in sec_280g if the taxpayer can prove by clear_and_convincing evidence that all or a part of the payment represented reasonable_compensation for services actually rendered before the change_of_ownership or control
